EX‑35.3 (logo) Rialto CAPITAL 2016 Annual Statement of Servicer Compliance (Item 1123) Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”) dated as of September 1, 2015 by and among Wells Fargo Commercial Mortgage Securities, Inc., as Depositor, Wells Fargo Bank, National Association as General Master Servicer, Rialto Capital Advisors, LLC as General Special Servicer, National Cooperative Bank, N.A., as NCB Master Servicer, National Cooperative Bank, N.A., as NCB Special Servicer, Park Bridge Lender Services LLC as Trust Advisor, Wells Fargo Bank, National Association as Certificate Administrator, as Tax Administrator and as Custodian, and Wilmington Trust, National Association as Trustee relating to the Wells Fargo Commercial Mortgage Trust 2015-LC22, Commercial Mortgage Pass-Through Certificates, Series 2015-LC22 (WFCM 2015-LC22) The undersigned, a duly authorized officer of Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”) herein certifies to the following: 1.
